UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 8, 2010 BIG LOTS, INC. (Exact name of registrant as specified in its charter) Ohio 1-8897 06-1119097 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Phillipi Road, Columbus, Ohio 43228 (Address of principal executive offices) (Zip Code) (614) 278-6800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective on May 8, 2010, Brad A. Waite’s employment with Big Lots, Inc. and its subsidiaries terminated.Mr. Waite formerly served as the Executive Vice President, Human Resources. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIG LOTS, INC. Date:May 10, 2010 By: /s/ Charles W. Haubiel II Charles W. Haubiel II Executive Vice President, Legal and Real Estate, General Counsel and Corporate Secretary
